ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Blue Rock Structures, Inc.                      ) ASBCA No. 62127-ADR
                                                  )
  Under Contract No. N40085-16-D-6300             )

  APPEARANCES FOR THE APPELLANT:                      Mr. Brent J. Hartness
                                                       President
                                                      Mr. Chris Lawson
                                                       Vice President

  APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Alana M. Sitterly, Esq.
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

        The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
  docket with prejudice.

         Dated: July 7, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62127-ADR, Appeal of Blue Rock
Structures, Inc., rendered in conformance with the Board’s Charter.

       Dated: July 7, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals